Citation Nr: 0325650	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-00 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerrilla service 
during World War II.  The service department has certified 
that the decedent had recognized guerrilla service from 
February 3, 1945 to March 3, 1945.  He died in July 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines. 


REMAND

Appellate review of the appellant's claims at this time would 
be premature.  In February 2002, she requested that she be 
scheduled for a hearing before the Board at the RO.  In April 
2002, the RO wrote the appellant a letter and acknowledged 
her request for a personal hearing before a member of the 
Board, now referred to as a Veterans Law Judge, who would 
travel to the RO at some time in the future.  She was given 
the options of continuing her request for a "Travel Board" 
hearing, having instead a hearing at the Board in Washington, 
D.C., or withdrawing her personal hearing request.  The RO 
advised her that if they did not hear from her, then her name 
would remain on the list of those who desired a hearing 
before a member of the Board at the RO; and that no further 
action on her appeal would be taken by the Board until after 
her Travel Board hearing was completed.  The appellant did 
not respond to the April 2002 letter from the RO.  

Consequently, the claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


